                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

JEFFERY TYRONE EDMONDSON JR.                                                              PLAINTIFF

v.                                                      CIVIL ACTION NO. 3:18-CV-P260-JHM

MARK MEREDITH                                                                           DEFENDANT


                                   MEMORANDUM OPINION

        This matter is before the Court on initial review of Plaintiff Jeffery Tyrone Edmondson

Jr.’s pro se complaint pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the Court will

dismiss the instant action.

                                                   I.

        Plaintiff is an inmate at the Hardin County Detention Center. He brings suit pursuant to

42 U.S.C. § 1983 against Mark Meredith, Director of Dismas Charities, Inc. St. Ann (Dismas).

        Plaintiff claims that on March 2, 2018, he entered Dismas in Louisville, Kentucky, and

that on March 27, 2018, he was terminated from the program “due to some residents saying I

violated Cardinal Rules. The violation was that I acted out in violence towards another

resident.”1 Plaintiff alleges that he “was a target since the first day I got there” and that the

following constitutional rights were violated while at Dismas: “freedom of speech, my rights as

a black man to be treated as a equal. My right to voice my opinion on issues that were going on


1
  A Commonwealth of Kentucky Division of Probation and Parole “Violation of Supervision Report”
(Report) attached to the complaint indicates that Plaintiff originally received a five-year sentence in
Hardin Circuit Court on the charge of wanton endangerment-1st degree (17-CR-00028), with supervision
beginning July 11, 2017, and to end on July 11, 2022. The Report further indicates that “On 03/02/2018
[Plaintiff] was referred to St. Ann’s halfway house to complete SAP (Substance Abuse Program). On
03/27/2018 [Plaintiff] was terminated from the program due to Cardinal Rules violations and was taken to
Louisville Metro Department of Corrections” (DN 1, p. 9). In the Report, the probation and parole officer
requested “that a warrant be issued for [Plaintiff] to assist in his return to Hardin County to appear in
Court to proceed with a Revocation of his Probation.” Id.
in the community.” He asserts, “I was forced to lie on other residents, just so I wouldn’t get in

trouble. I was lied on by the residents plus the Director, upon a situation that didn’t occure.”

He continues, “I was terminated from this program without a proper investigation. So my

freedom was taken away on a here say of residents that has a problem with me.” Plaintiff

claims:

             All of this occured after I went to my counselor Mr. Michael Edwards a week
             or so prier to the accusuation of my actions that was said I did. I also talked
             to counselor Mr. Bush . . . a long with Assistant Director Mr. David Meek. I
             begged them all to do something about it, but it never got done, the situation
             got worse, which led to me being back incarcarated for no reason. . . . I am
             wrongfully incarcarated due to the fact of lies.”

Plaintiff contends that the “Director is racist, most of all the residents is racist as well. They

targetted all the blacks and the ones who was hanging out with us.”

          As relief, Plaintiff seeks compensatory and punitive damages.

                                                   II.

          Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, the trial court must review the complaint and dismiss the complaint, or any

portion thereof, if the court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See 28 U.S.C. § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th

Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327. In order to survive dismissal for failure to state a

claim, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
                                                    2
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A]

district court must (1) view the complaint in the light most favorable to the plaintiff and (2) take

all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d

478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of

the elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 555, 557).

                                      A. Defendant Meredith

       Plaintiff does not specify in which capacity he is bringing this action against Defendant

Meredith. Individual-capacity “suits seek to impose personal liability upon a government

official for actions he takes under color of state law.” Kentucky v. Graham, 473 U.S. 159, 165

(1985). “Official-capacity suits, in contrast, ‘generally represent only another way of pleading an

action against an entity of which an officer is an agent.’” Id. at 166 (quoting Monell v. Dep’t of

Soc. Servs. of N.Y., 436 U.S. 658, 690 n.55 (1978)). “[Section] 1983 plaintiffs must clearly

notify defendants of the potential for individual liability.” Moore v. City of Harriman, 272 F.3d

769, 773 (6th Cir. 2001) (en banc). “When a § 1983 plaintiff fails to affirmatively plead capacity

in the complaint, we then look to the course of proceedings” to ascertain whether the defendant

has been notified of the potential for personal liability. Id.




                                                   3
       The Court finds that the complaint fails to indicate that Plaintiff intends to impose

individual liability on Defendant Meredith, and none of Plaintiff’s other filings pertain to that

issue. Because official-capacity suits are against “‘an entity of which an officer is an agent,’”

Graham, 473 U.S. at 165 (quoting Monell, 436 U.S. at 690 n.55), the official-capacity claims

against Defendant Meredith are construed as claims against Dismas.

       There are two elements necessary to make out a claim under § 1983: (1) the deprivation

of federal statutory or constitutional rights by (2) a person acting under color of state law. West

v. Atkins, 487 U.S. 42, 48 (1988); Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th Cir. 2001).

Absent either element, no § 1983 claim exists. Christy v. Randlett, 932 F.2d 502, 504 (6th Cir.

1991). The Sixth Circuit has held that “[i]t is clear that a private entity which contracts with the

state to perform a traditional state function such as providing medical services to prison inmates

may be sued under § 1983 as one acting ‘under color of state law.’” Hicks v. Frey, 992 F.2d

1450, 1458 (6th Cir. 1993), abrogated on other grounds by Warren v. Prison Health Servs., Inc.,

576 F. App’x 545 (6th Cir. 2014) (citation omitted). For the purposes of initial review, the Court

will presume that Dismas is a state actor. See Ford v. Dismas Charities, Inc., No. 3:96CV-471-

S, 1999 WL 33534222, at *3 (W.D. Ky. Sept. 29, 1999) (deciding that Dismas could be sued

under § 1983 because its actions with regard to the plaintiff were in relation to his court-ordered

confinement).

       The same analysis that applies to a § 1983 claim against a municipality applies to a

§ 1983 claim against a private entity like Dismas. See Street v. Corr. Corp. of Am., 102 F.3d 810,

818 (6th Cir. 1996) (“‘Monell involved a municipal corporation, but every circuit to consider the

issue has extended the holding to private corporations as well.’”) (citation omitted). “[A]

municipality cannot be held liable solely because it employs a tortfeasor-or, in other words, a


                                                   4
municipality cannot be held liable under § 1983 on a respondeat superior theory.” Monell, 436

U.S. at 691. A municipality can only be held responsible for a constitutional deprivation if there

is a direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). Simply

stated, “a plaintiff must ‘identify the policy, connect the policy to the city itself and show that the

particular injury was incurred because of the execution of that policy.’” Garner v. Memphis

Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (quoting Coogan v. City of Wixom, 820 F.2d 170,

176 (6th Cir. 1987), overruled on other grounds by Frantz v. Vill. of Bradford, 245 F.3d 869 (6th

Cir. 2001)). Thus, liability of a contracted private entity must be based on a policy or custom of

the entity. Street v. Corr. Corp. of Am., 102 F.3d at 818; see also Starcher v. Corr. Med. Sys.,

Inc., 7 F. App’x 459, 465 (6th Cir. 2001) (“CMS’s [Correctional Medical Systems, Inc.,] liability

must also be premised on some policy that caused a deprivation of [plaintiff’s] Eighth

Amendment rights.”).

       Plaintiff makes no allegation that the constitutional deprivations resulted from a policy or

custom of Dismas. Accordingly, the official-capacity claims against Defendant Meredith will be

dismissed for failure to state a claim upon which relief may be granted.

                                       B. Heck v. Humphrey

       In addition, regardless of the capacity in which Plaintiff sues Defendant Meredith,

Plaintiff claims are barred under the Heck doctrine. Under this doctrine:

           In order to recover damages for allegedly unconstitutional conviction or
           imprisonment, or for other harm caused by actions whose unlawfulness
           would render a conviction or sentence invalid, a § 1983 plaintiff must prove
           that the conviction or sentence has been reversed on direct appeal, expunged
           by executive order, declared invalid by a state tribunal authorized to make
           such determination, or called into question by a federal court’s issuance of a
           writ of habeas corpus, 28 U.S.C. § 2254.


                                                   5
Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Thereafter, the Supreme Court held that Heck

and its progeny indicate:

            [A] state prisoner’s § 1983 action is barred (absent prior invalidation)—no
            matter the relief sought (damages or equitable relief), no matter the target of
            the prisoner’s suit (state conduct leading to conviction or internal prison
            proceedings)—if success in that action would necessarily demonstrate the
            invalidity of confinement or its duration.

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). “Heck ‘applies to proceedings that call into

question the fact or duration of parole or probation.’” Noel v. Grzesiak, 96 F. App’x 353, 354

(6th Cir. 2004) (quoting Crow v. Penry, 102 F.3d 1086, 1087 (10th Cir. 1996)); see also Lucas v.

Prob. & Parole, No. 3:08CV-P301-S, 2010 WL 694209, at *3 (W.D. Ky. Feb. 23, 2010) (finding

that plaintiff’s action was barred by Heck because if the court were to find that defendants

“violated [p]laintiff’s due process rights by making false allegations in the probation violator[’]s

warrant and revocation hearing, such an action would necessarily demonstrate the invalidity of

[p]laintiff’s revocation and his current confinement”).

         In the present case, a finding that Defendant Meredith violated Plaintiff’s constitutional

rights based on lies and bias resulted in his termination from the SAP and ultimate probation

revocation would necessarily imply the invalidity of his continued confinement. Plaintiff has not

shown that his probation revocation has been overturned. Therefore, all of Plaintiff’s claims

involving his probation revocation brought pursuant to § 1983 are barred by the Heck doctrine

and will be dismissed.

         For the foregoing reasons, the Court will dismiss this action by separate Order.

Date:   November 30, 2018




cc:     Plaintiff, pro se
        Defendant
4414.005
                                                  6
